DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
              The prior 35 U.S.C. 101 and 103 rejections (12/20/21) of the independent claims are hereby withdrawn in light of amendments incorporating allowable subject matter and addressing the 101 issue.

Terminal Disclaimer
The double Patenting rejection of the claims (12/20/21) is hereby withdrawn in light of the filed and approved (3/10/22) Terminal Disclaimer linking the instant application to the Patent US 10,409,912 B2.

Allowable Subject Matter
Claims 1, 3-12 and 14-20 are allowed.

Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in the independent claims including applying the first routing rule to first and second enriched categorized messages and based at least on a second routing 
evaluation associated with the third enriched categorized message, wherein:
the second routing rule maps the third tag to a third endpoint associated with the second tenant, based at least on the third routing evaluation: transmitting the third enriched categorized message to the third endpoint for consumption by the second tenant as presented in the claims and as argued by Applicant (3/10/22).
             George (US PGPUB 2014/0180788 A1) discloses a system for performing
social marketing using a cloud software based system that accesses data across
multiple types of internet-based sources of social data and commentary and performs
semantic analysis on the data to obtain actionable data that is routed to marketers of an
organization, but does not explicitly disclose the combination of limitations recited din the independent claims

messages to detect activity of interest that is subsequently submitted to one or more
users/endpoints, but does not explicitly disclose the combination of limitations recited din the independent claims.
         Penumaka (US PGPUB 2015/0100377 A1) discloses a social network crawler
that obtains user provided data related to a brand/organization, where the data is
subsequently analyzed to generate reports, but does not explicitly disclose the combination of limitations recited din the independent claims.   
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658